UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2233


WILLIAM SCOTT DAVIS, JR.,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF STATE; SOCIAL SECURITY ADMINISTRATION,

                Defendants - Appellees,

          and

STATE OF NORTH CAROLINA; WAKE COUNTY NORTH              CAROLINA
MUNICIPAL GOVERNMENT; TOWN OF CARY NORTH CAROLINA,

          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:13-cv-00058-RBS-DEM)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.     George Maralan
Kelley,   III,  Assistant United   States  Attorney,  Norfolk,
Virginia; Peter Andrew Teumer, ROBEY TEUMER & DRASH, Norfolk,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William   Scott   Davis,      Jr.,   appeals    the     district   court’s

order dismissing his Freedom of Information Act complaint and

imposing upon him a prefiling review system for future civil

actions.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.     Davis v. Dep’t of State, No. 4:13-cv-00058-RBS-

DEM (E.D. Va. Aug. 19, 2016).               We deny all of Davis’ pending

motions, including his motions to remand, to vacate, to appoint

counsel, and to appoint a guardian ad litem.                   We dispense with

oral    argument   because     the    facts   and     legal    contentions     are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                        3